Citation Nr: 0121496	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  97-32 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to Department of Veteran's Affairs disability 
compensation for memory loss, confusion and heart problems 
due to digitalis toxicity, under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The appellant had active duty from January 1943 to January 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In a January 1999 decision, the Board denied the appellant's 
claim of entitlement to disability compensation for memory 
loss, confusion and heart problems due to digitalis toxicity, 
under the provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2000) on the basis that the preponderance of the evidence 
failed to demonstrate a relationship between VA treatment, 
including VA prescribed medication, and his memory loss, 
confusion and heart problems.  The appellant appealed the 
Board's decision to the U. S. Court of Appeals for Veterans 
Claims (hereinafter referred to as the "CAVC").  In that 
litigation, a Joint Motion for Remand was filed by the VA 
General Counsel and the appellant's attorney.  In an Order of 
August 2000, the motion was granted and the case was remanded 
to the Board. The motion noted that a remand was required due 
to an incomplete record, including three volumes of medical 
records that a 1998 VA examiner reported reviewing that were 
not associated with the claims folder.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The CAVC said that the 
incomplete record frustrated meaningful judicial review.  See 
King v. Brown, 5 Vet. App. 19, 21-23 (1993).  See also 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  As set forth in detail below, 
this statute substantially amended existing law regarding the 
assistance to be afforded claimants for veteran's benefits 
and regarding decisions on their claims.  A copy of the 
CAVC's Order in this matter has been placed in the claims 
file.

REMAND

As noted, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The appellant seeks disability compensation for memory loss, 
confusion and heart problems due to digitalis toxicity, 
pursuant to 38 U.S.C.A. § 1151.  He claims that his memory 
loss, confusion and heart problems are a consequence of 
taking medication prescribed by VA.  

Private medical progress notes indicate that the appellant 
was seen on August 22, 1996 for a follow up visit; they 
further indicate he was discharged from the hospital on 
August 20, 1996 and his assessment was "Dig. Intoxication".  
Thereafter, he was hospitalized at Elkview General Hospital 
on August 26, 1996, with a diagnosis of transient ischemic 
attack, digitalis intoxication, and confusion secondary to 
both of those diagnoses, and coronary artery disease with 
ischemia on stress.  According to the appellant's medical 
history at admission, he was admitted just previously due to 
dizziness.  However, records of the appellant's August 20, 
1996 hospitalization are not associated with the claims 
folder and should be.  

The Board notes that, although the language of the VCAA would 
appear to pertain to disability asserted to have arisen as a 
result of active military service, the CAVC has also held 
that the requirements for establishing entitlement to 
benefits for disability "as if" service connected, under 
section 1151, parallel those generally set forth for 
establishing service connection claims.  See Jones v. West, 
12 Vet. App. 460, 464 (1999).  See also Pub. L. No. 106-475, 
§ 3(a)m 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A).

In addition to the foregoing, in February and March 1998, the 
appellant underwent VA examination.  According to the March 
1998 examination report, the VA physician reviewed the 
appellant's claims folder and three volumes of VA hospital 
records at "VA HOCO".  However, the three volumes of 
hospital records are not associated with the claims file and 
there is no evidence that the RO has attempted to obtain 
them.  As VA treatment records are considered to be 
constructively included within the record, and must be 
acquired if material to an issue on appeal, it is necessary 
to obtain the aforementioned medical records prior to a final 
decision in this case.  See Dunn v. West, 11 Vet. App. 462 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, this case is REMANDED for the following:

1. The appellant should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all indicated 
records and associate them with the 
claims file.  In any event, the RO 
should request all private hospital 
records regarding the appellant's 
August 20, 1996 hospitalization and 
the three (or more) volumes of VA 
hospital ("VA HOCO") records 
pertaining to his treatment.  All 
requests for records, and responses 
received, should be associated with 
the claims file.


2. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





